303 F.2d 886
KNUDSEN BROTHERS DAIRY, INC., Appellee,v.Orville L. FREEMAN, Secretary of Agriculture of the United States of America, Appellant.
No. 361.
Docket 26698.
United States Court of Appeals Second Circuit.
Argued May 4, 1961.
Decided June 13, 1962.

Neil Brooks, Assistant General Counsel, United States Department of Agriculture, Washington, D. C. (William H. Orrick, Jr., Asst. Atty. Gen., and Alan S. Rosenthal, United States Department of Justice, Washington, D. C., Joseph A. Walsh, United States Department of Agriculture, Washington, D. C., on the brief), for appellant.
John D. Fassett, New Haven, Conn. (Wiggin & Dana, New Haven, Conn., on the brief), for appellee.
Willis F. Daniels, Harrisburg, Pa., John D. Fassett, New Haven, Conn., on the brief, for Lehigh Valley Cooperative Farmers, Inc. and Suncrest Farms, Inc., amici curiae.
Walter F. Mondale, Atty. Gen., Sydney Berde, Deputy Atty. Gen., on the brief, for the State of Minnesota, amicus curiae.
Frederick U. Conard, Jr., Hartford, Conn., Reuben Hall, Boston, Mass., Frederic P. Lee, Washington, D. C., John A. Cardon, Washington, D. C., Frank B. Lent, William J. Moore, New York City, Richard Wiles, Syracuse, N. Y., on the brief, for New England Milk Producers' Association, Dairymen's League Cooperative Association, Inc., Connecticut Milk Producers' Association, Metropolitan Cooperative Milk Producers' Bargaining Agency, Inc., Mutual Federation of Independent Cooperatives, Inc., amici curiae.
Daniel C. Williams, Syracuse, New York, on the brief, for Eastern Milk Producers Cooperative Association, Inc., amicus curiae.
Before LUMBARD, Chief Judge, MOORE, Circuit Judge, and STEEL, District Judge.*
PER CURIAM.


1
We have withheld decision of this case since argument of the appeal on May 4, 1961 because the Supreme Court on June 19, 1961 granted certiorari in Lehigh Valley Cooperative Farmers, Inc. v. United States, 287 F.2d 726 (3 Cir. 1961). Since the Supreme Court's decision in the Lehigh Valley case on June 4, 1962 disposes of the government's contentions we affirm the judgment of the district court.


2
STEEL, D. J., did not participate in the decision of this case.



Notes:


*
 Sitting by designation